NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
JOY MM DELAWARE, INC. AND
JOY TECHNOLOGIES, INC. (DOING BUSINESS AS
JOY MINING MACHINERY),
Plaintiffs-Appellees,
V. `
CINCINNATI MINE MACHINERY, CO.,
Defendan,t-Appellant. . _
2012-1154
Appea1 from the United States District C0urt for the
Western District of Pennsy1vania in case n0. 09-CV-1415,
Chief Judge Ga1'y L. Lancaster.
JOY MM DELAWARE, INC. AND
JOY TECHNOLOGIES, INC. (DOING BUSINESS AS
JOY MINING MACHINERY),
Plain,tiffs-Appellants,
V.
CINCINNATI MINE MACHINERY, CO.,
Defendant-Appellee.
2012-1153

JOY MM DELAWARE V. CINCINNATI MINE 2
Appeal from the United StateS DiStrict C0urt for the
Western District of Pennsy1vania in case n0. 09-CV-1415,
Chief Judge Gary L. Lancaster.
ON MOTION
ORDER
Cincinnati Mine Machinery, Co. moves without oppo-
sition to dismiss cross appeal no. 2012-1154.
Upon consideration thereof
IT ls ORDERED THAT:
(1) The motion to dismiss 2012-1154 is granted The
revised official caption in 2012-1153 is reflected above.
(2) Each side shall bear its own costs in 2012-1154.
FOR THE COURT
 2 5  lsi Jan H0rba1§;
Date J an Horba1y
C1erk
cc: Katherine W. Schi11, Esq.
Brett A. Schatz, Esq.
s21
Issued As A Mandate (As T0 2012-1154 O111y):  2 5 
FlLED
. c0uFrr 0\=APFEALs\=0n
u sms ¢=En5RAL c1ncu1T
APR 25 2012
JAN H0\lBA\N
CLEiK